Citation Nr: 1746435	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  14-02 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent for posttraumatic stress disorder (PTSD) with anxiety.

2.  Entitlement to service connection for traumatic brain injury (TBI).

3.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to traumatic brain injury.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder.

6.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disorder.

7.  Entitlement to service connection for a right foot disorder other than pes planus, to include as secondary to a left knee disorder.

8.  Entitlement to an initial disability rating greater than 10 percent for hypertension.

9.  Entitlement to an effective date prior to October 14, 2009 for the grant of service connection for hypertension.

10.  Entitlement to an effective date prior to August 27, 2010 for the grant of service connection for tinnitus.

11.  Entitlement to an effective date prior to August 27, 2010 for the grant of service connection for bilateral pes planus.

12.  Entitlement to a total disability rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from October 1985 to October 1989, from January 2002 to April 2002, and from January 2003 to April 2004. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2010 and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2014.  A transcript of that hearing is associated with the claims file.

The issue of whether there was clear and unmistakable error (CUE) in a November 2004 rating decision which denied entitlement to service connection for a low back disorder and a left knee disorder has been raised by the record in an August 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

In support of his claim for an increased rating for PTSD, the Veteran submitted a May 2015 medical opinion indicating that his psychiatric symptoms rendered him unable to effectively perform his job.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that VA must address the issue of entitlement to a TDIU in increased rating claims when the issue of unemployability is raised by the record.  As the issue of entitlement to a TDIU has been raised by the record, the Board has jurisdiction over the Veteran's TDIU claim and, for the purpose of clarity, has separately captioned the issue.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for traumatic brain injury, entitlement to service connection for obstructive sleep apnea, entitlement to service connection for bilateral hearing loss, whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder, whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disorder, entitlement to an initial disability rating greater than 10 percent for hypertension, entitlement to an effective date prior to October 14, 2009 for the grant of service connection for hypertension, entitlement to an effective date prior to August 27, 2010 for the grant of service connection for tinnitus, entitlement to an effective date prior to August 27, 2010 for the grant of service connection for bilateral pes planus, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Since the initial grant of service connection, the Veteran's PTSD has been manifested by symptoms productive of functional impairment comparable to occupational and social impairment deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for an initial disability evaluation of 70 percent, but no greater, for PTSD with anxiety have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With regard to the issue of entitlement to a higher initial rating for the Veteran's PTSD with anxiety, this matter stems from a notice of disagreement with the assigned initial rating for that disability awarded in the July 2010 rating decision which originally granted service connection.  There is no duty to provide section 5103(a) (VCAA) notice upon the Veteran's filing of a notice of disagreement as to the initial rating assignment.  38 C.F.R. § 3.159(b)(3) (2015).  Rather, such notice of disagreement triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision and a statement of the case which set forth the relevant diagnostic code rating criteria.  Additionally, prior to the July 2010 rating decision on appeal, the Veteran was provided with a February 2010 letter which satisfied the duty to notify provisions as to the claim for service connection.  As such, the appropriate notice has been given in this case with respect to the initial rating issue on appeal.

Moreover, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran was most recently afforded a VA examination with respect to his claim in November 2015.  38 C.F.R. § 3.159(c)(4).  Toward that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board believes that the examination provided is adequate in this case, as it provides subjective and objective findings sufficient to rate the severity of the Veteran's PTSD with anxiety under its respective diagnostic code rating criteria.  Accordingly, for the foregoing reasons, the Board finds the VA examination provided in this case to be adequate to support an appellate decision.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal.  The hearing focused on the evidence necessary to substantiate the Veteran's claim.  No pertinent evidence that might have been overlooked and that might substantiate the claim decided herein was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Accordingly, any error in notice or assistance by the VLJ at the July 2014 Board hearing constitutes harmless error.

There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that an initial disability rating greater than 30 percent is warranted for PTSD with anxiety.  In a July 2010 rating decision, the RO granted service connection for PTSD with anxiety and assigned a 30 percent rating, effective February 8, 2010, under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9413.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

With regard to the Veteran's appeal, the level of disability at and since the time that service connection was granted is of primary importance.  Additional staged ratings are appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed.Cir.2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Entitlement to a specific disability rating, however, requires "sufficient symptoms of the kind listed in the [relevant rating] requirements, or others of similar severity, frequency[,] or duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed .Cir.2013).  "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment."  Id.   

Pursuant to Diagnostic Code 9413, an unspecified anxiety disorder is rated under the General Rating Formula for Mental Disorder (General Rating Formula).  Under the General Rating Formula, a psychiatric disability is rated 30 percent disabling when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), and chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).  38 C.F.R. § 4.130, General Rating Formula.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The Board also notes, however, that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013). 

A GAF score of 61-70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 reveals some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  DSM-IV at 46-47.

The evidence delineated below does not represent all of the evidence in the claims file, but is representative of the evidence of record and encompasses or is fully representative of evidence that is favorable to the Veteran's claim.

In April 2010, the Veteran underwent a VA PTSD examination.  He reported symptoms including mild depressed mood three to four times per week.  He also stated that he experienced poor sleep, poor energy, and mild social detachment.  He noted that he was divorced from his wife of two years, and that he currently had a girlfriend.  He denied having any leisure activities and denied a history of suicide attempts.  He reported that his relationship with his family members was "good."  He described a history of violence and assaultiveness, including two fights.  He also reported that he drank alcohol on a daily basis.  Mental status examination showed the Veteran to be clean, neatly groomed, and appropriately dressed.  Hygiene was good.  Psychomotor activity was unremarkable and speech was spontaneous, clear, and coherent.  Mood was "all right" and affect was constricted.  The Veteran was fully oriented with intact attention.  Thought process and thought content were unremarkable.  There was no evidence of delusions.  Insight and judgment were intact.  The Veteran denied a history of hallucinations.  The examiner reported that there was no inappropriate behavior; obsessive/ritualistic behavior; panic attacks; suicidal ideation; or homicidal ideation.  Impulse control was reported to be poor with episodes of violence.  Memory was normal.  The Veteran reported that he was working full-time as a police officer, and indicated that he lost approximately two weeks of work during the prior 12-month period due to chronic pain.  The examiner diagnosed anxiety disorder.  A GAF score of 70 was assessed.  The examiner concluded that the Veteran's psychiatric disability was manifested by signs and symptoms that are transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

VA treatment records from 2010 through 2012 reflect diagnoses of and treatment for moderate to severe PTSD and depression.  They also reflect assignment of GAF scores of 50, 51, 52, 53, and 55.  The Veteran reported symptoms including anxiety, depression, avoidance, nightmares, sleep disturbance, rumination, avoidance of crowds, intrusive thoughts and memories, social isolation, hypervigilance, and hyperarousal.  Mental status examinations regularly showed the Veteran to be alert and fully oriented with good hygiene.  The Veteran reported suicidal ideation at times, without plan or intent.  The Veteran regularly denied homicidal ideation.  The Veteran denied hallucinations and delusions.  Thought processes were logical and content was relevant and appropriate.  There was no evidence of thought disorder or psychosis.  Speech was clear and articulate and normal in rate and volume.  Insight and judgment were adequate, good, limited, or fair.  Memory was normal.  Mood was "okay," depressed, dysphoric, or anxious.  Affect was restricted, guarded, dysthymic, or flat.  

A February 2010 record reflects that the Veteran was in "significant distress" and that he was likely to avoid trauma related material with the use of alcohol.  The psychologist noted that the Veteran had very limited support, and that his social connections were likely hampered by his emotional distress, distrust, and vigilant stance.  She indicated that the Veteran was likely to have an aggressive attitude toward others when on guard and likely to feel resentful.  The Veteran stated that he used alcohol to get to sleep due to significant hyperarousal and physical anxiety.  He denied problems with his job, noting that he was promoted five years ago.  In April 2010, the Veteran reported that he began drinking "1/2 of 1/5 of liquor per day" after hearing a car backfire at a mall in March 2010, which reminded him of one of his in-service stressors.  He noted that he also used alcohol to try to get back to sleep.  He also noted that he was fearful of losing his job due to a conflict with his superior.  He indicated that he worried that his girlfriend was going to leave him due to lack of intimacy and activity.  He reported that he "occasionally has [suicidal ideation]" although he denied it at present.  He noted that he increased his safety by going to visit his mother on days off from work.  In July 2010, he stated that he was "written off" by family, including a nephew with whom he used to spend time.  An August 2010 treatment record reveals that the Veteran was "very close" with his mother and nephew, but that he had started to isolate himself more recently.  Another August 2010 treatment record notes that the psychologist went over a safety plan for the Veteran's suicidal/death ideations, such as calling a veteran hotline, contacting a supportive connection, changing activities, and distraction.  The psychologist indicated that the Veteran appeared to be "at minimal risk . . . ."  An April 2011 treatment record reflects that the Veteran "has missed multiple days of work, conflict on the job, and difficulty managing his PTSD [symptoms], despite efforts to provide him with tasks at work that will work for him."  The treatment record also noted that the Veteran lost his house the year before due to missed work and subsequent difficulty making his mortgage.  The psychiatrist noted that the Veteran was more active in a social group of other combat veterans, but remained limited in tolerance and trauma processing.  The psychiatrist concluded that the Veteran may continue to have difficulties on the job and may not be able to continue to maintain employment due to PTSD and depressive symptoms.  A September 2012 record notes that the Veteran endorsed suicidal ideation in passive form the week before, but denied plan or intent.  The psychiatrist noted that the Veteran had limited eye contact with organized thought process.  He was alert and fully oriented with intact attention, memory, and concentration.

VA treatment records from 2013 through 2015 reflect continued diagnoses of and treatment for PTSD and depression.  He reported symptoms including anxiety, panic attacks, intrusive thoughts, avoidance of trauma-related stimuli, avoidance of crowds, social isolation, flashbacks, checking the perimeter of his house, depression on a daily basis, little interest in activities, poor motivation, low energy, feelings of hopelessness and worthlessness, passive suicidal thoughts, irritability, anger, nightmares, insomnia

A September 2013 treatment record notes the Veteran's reported symptoms of re-experiencing, avoidance, hyperarousal, low mood, frequent crying, low energy, flashbacks, apathy, anhedonia, limited motivation, difficulty going to work some days, sleep difficulties, and anxiety.  Mental status examination showed the Veteran to be casually dressed but disheveled.  Psychomotor activity was unremarkable.  Speech was soft or whispered, slow, and coherent.  Communication was fair.  Eye contact was fair to poor.  Mood was depressed and dysphoric.  Affect was constricted and tearful at times.  Attention and concentration were fair.  Thought process and content were unremarkable.  The Veteran endorsed visual and auditory hallucinations related to trauma memories.  There were no delusions or unusual beliefs.  The Veteran endorsed memory problems such as missing birthdays or other important dates and forgetting to do assigned tasks at work resulting in complaints and concerns from supervisors.  He also reported trouble maintaining his train of thought and concentration.  He denied thoughts of killing himself in the prior two weeks but admitted to some preoccupation with death.  He denied a history of suicide attempts.  He explained that he was renting a room in a house belonging to friends of his family, but admitted that this was not going well.  He reported limited contact with family and friends, but noted regular contact with his niece.  With regard to leisure activities, the Veteran reported staying in his room and watching television or talking with a battle buddy.  The diagnoses were PTSD and recurrent moderate to severe major depressive disorder.  A GAF score of 53 was assigned.  An October 2013 record reflects that the Veteran denied paranoia and delusions but reported auditory and visual hallucinations including hearing a "little kid crying," hearing a soldier that he treated, and seeing the eyes of women wearing full hijabs.  On mental status examination, the Veteran was alert and fully oriented with good hygiene.  Speech was stuttering and low in volume.  Psychomotor activity showed the Veteran to be very fidgety but without involuntary movements.  There was no eye contact.  Affect was blunted but thought process was linear, coherent, and goal-directed.  No delusions were noted.  The Veteran denied suicidal and homicidal ideation.  Memory, attention, and concentration were intact.  Insight and judgment were fair.  The diagnoses were chronic PTSD, moderate recurrent major depressive disorder, and alcohol abuse in remission.  A GAF score of 50 was assessed.  

In January 2014, the Veteran stated that he stays in bed for two to three days at a time and does not care for his hygiene.  He reported passive suicidal thoughts but denied intent and plan.  He noted that he was involved in a "real bad argument" with someone at Wal-Mart the month before which ended with them "kinda wrestling."  He indicated that there have been other incidents of him getting into verbal altercations with people, but that he separated himself before they escalated.  He endorsed hearing voices of "things people said" to him related to his trauma, which come and go and are disturbing to him.  Mental status examination showed the Veteran to be alert and fully oriented with fair grooming (but wearing his shirt backwards).  Behavior was cooperative and speech was stuttering and very low volume.  The Veteran was extremely fidgety with no eye contact, as he wore sunglasses during the entire visit.  Affect was blunted, anxious, and congruent.  Thought process was linear and goal-directed.  Immediate, recent, and remote memory were poor.  The Veteran was distracted with fair insight and judgment.  

A March 2014 mental status examination showed the Veteran to be alert and fully oriented.  Hygiene was good.  Speech was stuttering with low volume, and the Veteran struggled with word finding.  The Veteran was very fidgety with poor eye contact.  Affect was blunted and congruent.  Thought process was linear and goal-directed.  Thought content did not reveal any delusions.  Immediate, recent, and remote memory were fair.  The Veteran denied suicidal and homicidal ideation.   Insight and judgment were fair.  In April 2014, the Veteran reported that he was engaging in arguments with his roommate, but that he didn't remember the episodes so he didn't know what he was getting upset about.  He noted that he broke a piece of furniture in his room and hit the wall, but did not remember why he was upset.  He acknowledged passive suicidal thoughts without plan or intent.  He also endorsed continued auditory and visual hallucinations.  A June 2014 record notes that the Veteran expressed suicidal ideation earlier that month, and that he called his battle buddy to work through it.  An August 2014 record reflects that the Veteran was "completely isolated," experienced passive suicidal thoughts, was easily upset and irritated, and experienced auditory hallucinations.  He reported daily flashbacks with disorientation.  Sleep was poor with regular nightmares.  He indicated that he almost got into a physical fight at work a couple of weeks before with another police officer.  Thereafter, his supervisor asked him to take a week off from work.  In December 2014, the Veteran recounted that he got into another argument with a co-worker which escalated to the point that he threw a pencil cup.  He noted that his co-workers reported that he will "snap for no reason."  He did not recall what the argument was about.

A May 2015 letter from a VA psychiatric nurse practitioner states that the Veteran experienced flashbacks, nightmares, impaired sleep resulting in loss of train of thought and dissociation, avoidance, detachment and estrangement from others, negative changes in mood and thought, depression, lack of interest and motivation in activities, anger, hyperarousal, exaggerated startle response, inability to maintain focus and concentration, and anxiety.  She noted that the Veteran also suffered a significant loss in his family which led to increased depression and significant grief.  She reported that the Veteran's "symptoms have reached a level where he can no longer perform effectively at his job" and that she requested that "he be considered for an early retirement based on his medical conditions." 

An August 2015 VA treatment record notes that, following increased depressive symptoms, the Veteran took an early retirement from his job as a police officer.  He reported symptoms of depression, anxiety, low mood, low energy, frequent tearfulness throughout the day, frequent intrusive thoughts, hearing voices of and seeing the faces of people that he could not save, insomnia, and nightmares.  He stated that he always felt on guard, was very sensitive to sounds and out of ordinary movements, and that he experienced exaggerated startle response.  He reported feeling edgy and stuck in a cycle of "thinking about things" and wondering what he could have done differently.  The provider found him to be withdrawn, difficult to engage, and isolated.  He noted that he stayed home alone much of the time and watched television or did nothing.  He explained that he felt uncomfortable around people in general.  He reported difficulty getting along with co-workers before his retirement, getting into arguments on a regular basis.  He noted that one of his supervisors took care of him in the last few years, keeping him at a desk job.  During the examination, the Veteran was tearful while noting that he tried "to make the best of it."  The provider noted that the Veteran's niece with whom he lived previously passed away in May 2015, and that this had a major effect on the Veteran, leading to further decompensation with his mood, anxiety, and trauma-related symptoms.  However, since that time, his sister came back into his life and became a source of support.  The Veteran denied any manic symptoms and did not appear to be attending to any internal stimuli.  Mental status examination revealed the Veteran to be alert, fully oriented, and adequately groomed.  Speech was soft, clear, and articulate.  Eye contact was poor or adequate.  Psychomotor activity showed the Veteran to be restless and fidgeting.  Memory and attention were intact and adequate.  Self-control was found to be adequate.  Thought process was goal-oriented and directed with delayed response.  The Veteran denied suicidal and homicidal ideation and there were no abnormalities of thought content noted.  Affect was anxious, dysthymic, tearful, blunt/flat, restricted, and incongruent.  Insight was limited and judgment was adequate.  The diagnoses were PTSD, dysthymia, alcohol abuse in early remission, insomnia, and nightmare disorder.

In September 2015, the Veteran indicated that he was struggling to do well and that he called a battle buddy that he is close to when he felt his mood declining.  He denied any thoughts of self-harm and harm to others.  He noted that, despite the medications and therapy over the last five years, the only improvement or gain made was attributable to his recent cessation of alcohol use.  An October 2015 treatment record reflects that the Veteran experienced insomnia, nightmares, and social isolation.  Mental status examination showed him to be alert and fully oriented with some anxiety-related foot tapping and leg bouncing.  Grooming and hygiene were good.  Eye contact was fair.  The Veteran presented with flat, short, one-word answers with no spontaneous speech.  Mood was "okay" with incongruent and flat to dysthymic affect.  The Veteran denied suicidal and homicidal ideations as well as hallucinations.  Thought process was logical, linear, and goal-directed with relevant and appropriate content.  There was no evidence of thought disorder or psychosis.  Speech was normal.  Insight was limited but judgment was adequate.  There were no deficits in memory.  The diagnoses were PTSD, dysthymia, alcohol use disorder, insomnia, and nightmare disorder.

In November 2015, the Veteran underwent a VA PTSD examination.  The Veteran reported symptoms including anxiety, chronic sleep impairment, daily intrusive memories, nightmares, irritability and anger, and hypervigilance.  The Veteran admitted to a suicide attempt where he tried to drive his car into a barricade.  He explained that he hit the barricade, but only damaged his car a little bit.  This happened in 2014.  He denied any homicidal ideations.  He also reported a history of violence and assaultiveness with his most recent physical altercation two months before.  He explained that he was unemployed for the past year, noting that he retired from the Sheriff's office.  He indicated that he worked at Wal-Mart for two weeks, but they were not satisfied with his performance and he kept getting into arguments.  He noted that he almost engaged in a physical altercation with his training person, but the other person walked away.  The Veteran reported that he was divorced and had a significant relationship which lasted about one year, ending in 2010.  He denied dating since that time.  He indicated that he was friends with some men with whom he served in Iraq and that he saw them approximately once a month.  He noted that he went to church about once a month and that he normally just stayed in his house.  He explained that he lived alone and that his closest relative was his 13 year-old nephew.  The diagnoses were anxiety, PTSD, and alcohol use disorder.  The examiner concluded that the Veteran's psychiatric disabilities resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

A November 2015 VA treatment record notes that the Veteran was struggling with depression.  He denied suicidal thoughts at that time.  Mental status examination showed the Veteran's speech to be slow and soft.  His mood was anxious and dysphoric and his affect with congruent.  Thought processes were logical, coherent, indecisive, and slowed.  Thought content revealed helplessness and loss of control.  The Veteran was alert and fully oriented with impaired memory.  Concentration was intact.  With regard to insight, the Veteran lacked understanding of his problems.  There was mild to moderate impairment in judgment.  In December 2015, the Veteran reported that he left his house once in the prior two weeks for a fishing trip with his "battle buddy."  He indicated that he saw his 13 year-old nephew frequently, but otherwise had no social contacts.  He complained of nightmares most nights, poor sleep, hypervigilance, preoccupation with survivor guilt, frequent depression, anhedonia, suicidal ideation without intent on a very frequent basis, and anxiety attacks three to four times a week.  Mental status examination showed the Veteran to have appropriate grooming and hygiene.  There was limited eye contact, anxious mood, and congruent or tearful affect.  The Veteran was alert and fully oriented.  There was suicidal ideation without plan or intent and no evidence of homicidal ideation, hallucinations, or delusions.  Speech was normal.  Thought process was logical and goal-directed.  Attention and concentration were appropriate.   Memory was grossly intact, and insight and judgment were good.

VA treatment records from 2016 to 2017 reflect continued complaints of nightmares, intrusive memories, hypervigilance, anxiety, severe depression, guilt, suicidal ideation, poor sleep, and panic episodes three to four times per week.  Mental status examinations showed the Veteran to have appropriate hygiene; fair eye contact; full orientation; severely anxious or dysphoric mood; tearful affect; slow and pressured or normal speech; logical and goal-directed thought processes; appropriate attention and concentration; intact memory; and good or impaired insight and judgment.  A June 2016 record notes that the Veteran attempted suicide in the summer of 2015 by driving his car into a barricade.

During his July 2014 hearing before the Board, the Veteran testified that his PTSD symptoms included nightmares, daily panic attacks, anger and irritability resulting physical altercations, overreaction to problems, suicidal ideation, difficulty concentrating, poor memory, and social isolation with little family support.

A June 2015 letter from the Veteran's prior employer, the Office of the Sheriff, reflects that the Veteran's prior supervisor saw "severe mental and physical changes" in the Veteran "since he returned from military service in August 2004 that has caused him to become unable to perform his duties at an acceptable level."

After thorough consideration of the evidence of record, the Board concludes that an initial 70 percent disability rating, but no greater, is warranted for the Veteran's PTSD.  The Veteran's current 30 percent evaluation contemplates functional impairment comparable to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  38 C.F.R. § 4.130, Diagnostic Code 9414.  

As noted above, GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter, 8 Vet. App. at 242. The Veteran's GAF scores of 50 show serious symptoms or any serious impairment in social, occupational, or school functioning.  The Veteran's GAF scores of 51, 52, 53, and 55 show moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The GAF score of 70 reflects some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  See DSM-IV at 46-47. 

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2016); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

With consideration of the entire record, the Board finds that the evidence more nearly approximates the criteria for a higher disability rating of 70 percent since the initial grant of service connection.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9413 (2016).  In that regard, the evidence shows that the Veteran experienced regular suicidal ideation, near-continuous anxiety and depression, impaired impulse control resulting in verbal and physical altercations, some neglect of personal hygiene such as staying in bed for several days without attending to hygiene, difficulty adapting to stressful circumstances at work resulting first in placement at a desk job and later in an early retirement, and inability to establish and maintain effective relationships reflected in social isolation.  Although not all of the criteria for a 70 percent rating have been shown, the criteria are simply guidelines for determining whether the Veteran meets the dominant criteria.  The dominant criteria for a 70 percent evaluation are occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  In this case, the Board finds that the evidence of record demonstrates that this level of functional impairment has been met throughout the appeal period.  Accordingly, based on all the evidence of record, the manifestations of the Veteran's psychiatric disability meet the criteria contemplated for a 70 percent evaluation under the provisions of Diagnostic Code 9414.

However, the evidence does not more nearly approximate the criteria for a disability rating of 100 percent.  Id.  While there is evidence of auditory and visual hallucinations, there is no evidence of grossly inappropriate behavior, persistent danger or hurting self or others, intermittent ability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  Although the Veteran regularly reported suicidal ideation and there was one instance of suicide attempt in 2015, the majority of the evidence reflects that the Veteran had no plan or intent related to the suicidal thoughts.  Additionally, although there were some instances of memory impairment, there is no evidence suggesting that the memory loss was so severe that he could not recall the names of close relatives, his own occupation, or his own name.  Ultimately, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's PTSD and anxiety is manifested by symptoms warranting a 100 percent evaluation, and the evidence does not show functional impairment comparable to total occupational and social impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9413; Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  "[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 117.  Here, the preponderance of the evidence weighs against a finding that the Veteran's disability picture more nearly approximates the symptoms as listed for a 100 percent rating, or other symptoms of a similar severity, frequency, or duration.  Rather, the Veteran's symptoms are all reasonably contemplated by the rating criteria for a rating of 70 percent or lower. 

Moreover, although the evidence of record may demonstrate some of the symptoms contemplated in a 100 percent evaluation, the Board finds the Veteran's disability picture overall more closely corresponds to the requirements for a 70 percent evaluation.  In that regard, the Board finds that the evidence outlined above more nearly approximates occupational and social impairment with deficiencies in  most areas, such as work, school, family relations, judgment, thinking, or mood and does not more nearly approximate total occupational and social impairment as outlined by the 100 percent rating criteria.  See Vazquez-Claudio, 713 F.3d at 118 ("Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment.").  Thus, as the evidence does not more nearly approximate an evaluation greater than 70 percent, an initial evaluation in excess of 70 percent is not warranted for the Veteran's psychiatric disability.

The Board has considered whether this case should be referred to the Director, Compensation Service, for extraschedular consideration for rating of the Veteran's service-connected psychiatric disability.  The governing norm in such exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (2016).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

As discussed above, the symptomatology for the Veteran's PTSD with anxiety is contemplated by the rating criteria for a 70 percent rating, and the Veteran's psychiatric disability does not more nearly approximate the symptoms set forth for a rating of a 100 percent, or any symptoms of similar severity, duration or frequency as those set forth for a rating of 100 percent.  Moreover, as the rating criteria outlined in the General Rating Formula for Mental Disorders serve merely "as examples of the type and degree of the symptoms, and their effects, that would justify a particular rating," Mauerhan, 16 Vet. App. at 442, there are no symptoms attributable to the Veteran's service-connected PTSD and anxiety that have not been accounted for in the assigned 70 percent rating.  Accordingly, the Board finds that a referral for an extraschedular rating for PTSD with anxiety is not warranted. 

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson, 762 F.3d 1362.

As noted above, an increased rating of 70 percent is warranted for the Veteran's PTSD and anxiety.  The preponderance of the evidence is against a rating in excess of 70 percent for the Veteran's service-connected PTSD and anxiety; accordingly, the benefit of the doubt rule is not for application in resolution of the matter on appeal.  See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating of 70 percent, but no greater, for PTSD and anxiety is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

I.  TBI

In a July 2015 remand, the Board requested that the RO obtain a VA examination to determine whether the Veteran has a TBI and if so, whether it is related to service.  In November 2015, the Veteran underwent a VA examination.  After performing an examination, the VA examiner concluded that there were "no residuals of TBI."  Although the VA examiner reported that the Veteran's claims file was reviewed, the VA examiner did not address pertinent evidence in the claims file relating to whether the Veteran has a TBI and, if so, whether it is related to service.  Specifically, VA treatment records dated in February 2011 document that the Veteran was seen by a VA neurologist.  The Veteran reported a history of head injury during service when a rocket propelled grenade (RPG) exploded near his vehicle causing him to hit his head on the vehicle window.  Lay statements provided by several men and women who served with the Veteran corroborate the Veteran's account of head injury, and also reveal that, after the injury, the Veteran was unable to walk and was diagnosed with a concussion in the camp's emergency treatment tent.  They also reflect that the Veteran sought treatment for dizziness and headaches during service.  Additionally, during a February 2011 TBI consult, the Veteran reported symptoms including dizziness, loss of balance, poor coordination, headaches, nausea, vision problems, sensitivity to light, hearing difficulty, sensitivity to noise, numbness or tingling on parts of the body, change in taste or smell, loss of or increased appetite, poor concentration, forgetfulness, difficulty making decisions, slowed thinking, fatigue, difficulty sleeping, feeling anxious or tense, feeling depressed or sad, irritability, and poor frustration tolerance.  Based on these symptoms, a VA neurologist diagnosed history of blast exposure resulting in an AOC and postconcussive symptoms including headaches, dizziness, tinnitus, and memory, mood and sleep changes.  Additionally, a September 2011 VA treatment record notes that a computed tomography (CT) scan showed hints of calcification in the basal ganglia as well as a hint of calcification in falx, "suggesting hemorrhage."  In February 2012, the VA neurologist diagnosed "mild TBI from RPG . . . ."  As this pertinent post-service medical evidence suggesting a link between the Veteran's symptoms detailed in the February 2011 TBI consult to his in-service head injury was not addressed by the VA examiner, a supplemental opinion is required.  The VA examiner should specifically address the VA neurologist's indication that the Veteran's symptoms were caused by the in-service head injury.  Additionally, while the November 2015 VA examiner noted that headaches and dizziness can occur with mild TBI but resolve thereafter, it is unclear from the VA examiner's opinion why it is less likely than not that the Veteran's current symptoms are not related to the in-service TBI despite the fact that they may not have been reported continuously since the in-service head injury, particularly in light of the Veteran's competent lay statements that he has experienced headaches and dizziness since service.  

II.  Low Back Disorder and Left Knee Disorder

As noted in the Introduction above, in August 2010 the Veteran raised the issue of whether there was clear and unmistakable error (CUE) in the November 2004 rating decision which denied entitlement to service connection for a low back disorder and a left knee disorder.  This issue has not yet been adjudicated by the RO, and has been referred herein.  Because adjudication of the CUE claim may impact the finality of the November 2004 rating decision, the Veteran's claims to reopen the issues of entitlement to service connection for a low back disorder and a left knee disorder are inextricably intertwined with the CUE claim, and cannot be adjudicated until the CUE claim is resolved.  

III.  Bilateral Hearing Loss

In the July 2015 remand, the Board requested that the Veteran be provided a VA examination and opinion to determine whether the Veteran's service-connected tinnitus caused or aggravated his bilateral hearing loss.  The Veteran was provided with a VA examination in November 2015.  The VA examiner concluded that the Veteran did not have bilateral hearing loss for VA purposes and did not provide an etiological opinion.

Review of the record reflects several instances since the Veteran filed his claim for service connection in which audiological testing has shown bilateral hearing loss for VA purposes.  In that regard, audiological testing conducted during June 2011 and May 2012 shows that the Veteran's hearing loss met the threshold requirements of 38 C.F.R. § 3.385 to establish a bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385 (2016).  Although the November 2015 VA examiner did not find a disability on audiological testing, a VA etiological opinion is still required since the medical evidence during the claim period documents bilateral hearing loss for VA purposes.

IV.  Increased Rating for Hypertension and Earlier Effective Dates for Hypertension, Tinnitus, and Bilateral Pes Planus

The claims for entitlement to an initial disability rating greater than 10 percent for hypertension, entitlement to an effective date prior to October 14, 2009 for the grant of service connection for hypertension, entitlement to an effective date prior to August 27, 2010 for the grant of service connection for tinnitus, and entitlement to an effective date prior to August 27, 2010 for the grant of service connection for bilateral pes planus are remanded to the RO for the issuance of a statement of the case.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).  In an October 2015 rating decision, the RO assigned an initial evaluation of 10 percent for hypertension, effective October 14, 2009; assigned an initial evaluation for tinnitus, effective August 27, 2010; and assigned an initial evaluation of 10 percent for bilateral pes planus, effective August 27, 2010.  In October 2015, the Veteran filed a notice of disagreement contesting the initial rating assigned for hypertension and the effective dates for the awards of service connection for hypertension, tinnitus, and bilateral pes planus.  As the RO has not yet issued a statement of the case with regard to these issues, remand is necessary.

V.  Obstructive Sleep Apnea, Right Foot Disorder, and TDIU

Because the Veteran contends that his obstructive sleep apnea was caused or aggravated by his TBI, the issue of entitlement to service connection for obstructive sleep apnea is inextricably intertwined with the issue of entitlement to a TBI.  Similarly, because the Veteran alleges that his right foot disorder was caused or aggravated by his left knee disability, that issue is inextricably intertwined with the claims for CUE in the November 2004 rating decision and whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.  Accordingly, these issues must be remanded pending adjudication of the claims for entitlement to service connection for a TBI, whether there was CUE in the November 2004 rating decision and/or whether new and material evidence has been received to reopen the claim for entitlement to service connection for a left knee disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

The Veteran's claim for entitlement to a TDIU is also intertwined with the claims remanded herein; accordingly, it must also be remanded.  Id.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a supplemental opinion from the examiner who provided the November 2015 TBI VA opinion, if available, discussing the existence and etiology of the Veteran's TBI.  Specifically, ask the VA examiner to provide an addendum opinion with additional explanation and rationale addressing the positive evidence in favor of the Veteran's claim, specifically including the VA treatment records showing diagnoses of and treatment for postconcussive symptoms and mild TBI.  With regard to the existence of a current TBI, the examiner should specifically address the symptoms detailed in the February 2011 VA treatment record.  The examiner should also explain why it is less likely than not that the Veteran's current symptoms are not related to the in-service TBI despite the fact that they may not have been reported continuously since the in-service head injury particularly in light of the Veteran's lay statements that he has experienced headaches and dizziness since service discharge.  

The examiner is advised that the Veteran is competent to report observable symptomatology, and that the Veteran's lay statements should be presumed to be credible for the purposes of this examination only.

If the examiner who provided the November 2015 opinion is not available, the RO should obtain a new opinion as to whether the Veteran currently has residuals of a TBI, and if so, whether it is at least as likely as not (a 50 percent probability or greater) that they are related to his in-service head injury.  The examiner's opinion must be based upon a complete review of the evidence contained in the claims file, as well as the Veteran's lay statements and testimony of record.  The rationale for any opinion expressed must be set forth.  If deemed necessary by the examiner in order to provide the requested opinion, schedule a VA examination of the Veteran.

2.  Provide the Veteran appropriate notice regarding how to substantiate a claim based on CUE.  After affording the Veteran a reasonable period to respond or submit any additional evidence, adjudicate the matter of whether there was CUE in the November 2004 rating decision which denied entitlement to service connection for a low back disorder and a left knee disorder.  

3.  Provide the Veteran with a new VA audiological examination to determine the existence and etiology of any bilateral hearing loss found.  The Veteran's claims file must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.

After review of the service and post service medical evidence of record, and the lay statements of record, and whether or not the audiological testing conducted reveals bilateral hearing loss for VA purposes, the examiner must provide an opinion as to whether:

	(a) It is at least as likely as not (i.e. 50 percent probability or more) that the Veteran's current bilateral hearing loss disability is proximately due to or caused by the service-connected tinnitus disability? And

	(b) It is at least as likely as not that the Veteran's current bilateral hearing loss disability has been aggravated by the service-connected tinnitus disability.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

For the purposes of this examination only, the VA examiner should consider the Veteran's lay statements to be credible evidence of in-service and post-service symptoms.  The opinion must be supported by complete rationale.

4.  The Veteran must be advised of the importance of reporting to the scheduled examinations and of the possible adverse consequences, to include the denial of his claim, for failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2016).

5.  Issue a statement of the case and notification of the Veteran's appellate rights for the issues of entitlement to an initial rating greater than 10 percent for hypertension; entitlement to an effective date earlier than October 14, 2009 for the grant of service connection for hypertension; entitlement to an effective date earlier than August 27, 2010 for the grant of service connection for tinnitus; and entitlement to an effective date earlier than August 27, 2010 for the grant of service connection for bilateral pes planus.  38 C.F.R. § 19.26 (2016).  The Veteran and his representative are reminded that, to vest the Board with jurisdiction over these issues, timely substantive appeals must be filed.  If the Veteran perfects an appeal, the same should be returned to the Board for appellate review

6.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


